Citation Nr: 0902602	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-40 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral spondylolysis at 
L5-S1 with spina bifida occulta (back condition), and if so, 
whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to 
March 1980.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the veteran's claim to reopen 
her claim for entitlement to service connection.  

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed December 1980 rating decision denied the 
veteran's claim for service connection for bilateral 
spondylolysis at L5-S1 with spina bifida occulta.  

2.  The evidence received since the last, prior, final denial 
on any basis, in December 1980, considered in conjunction 
with the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in December 1980, which 
denied service connection for bilateral spondylolysis at L5-
S1 with spina bifida occulta, is final.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.303, 
20.302, 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral spondylolysis at 
L5-S1 with spina bifida occulta.   38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its August 2004 rating decision, the RO in Cheyenne, 
Wyoming, denied the claim to reopen the previously-denied 
claim for entitlement to service connection for a back 
condition.  In its September 2005 statement of the case, the 
RO in Denver, Colorado, stated in the Decision portion of 
that document that new and material evidence had been 
received, but in the Reasons and Bases portion of the 
document, explained how the evidence did not meet the 
definition of new and material evidence.  On appeal, the 
Board must independently determine whether new and material 
evidence has been received and dispose of the case on the 
proper basis.  Barnett v. Brown, 8 Vet. App. 1, 5 (1995).  As 
discussed below, new and material evidence has been received 
and the claim of entitlement to service connection for 
bilateral spondylolysis at L5-S1 with spina bifida occulta is 
reopened.  

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In April 1980, the veteran filed a claim for service 
connection for a back condition (claimed as spina bifida).  
In December 1980, the RO in Denver, Colorado, denied that 
claim because pursuant to 38 C.F.R. § 3.303(c), a congenital 
abnormality, such as the veteran's spina bifida condition, is 
not a disease or injury for which service connection can be 
granted.  The veteran was notified of the adverse decision in 
January 1981, but she did not file a notice of disagreement 
with respect to that decision.  The decision therefore became 
final.  38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the December 1980 rating decision, the veteran 
submitted to the RO two medical opinions by an Advanced 
Practice Registered Nurse that it was at least as likely as 
not that the veteran's congenital back condition was 
aggravated by her military service.  October 2004 Opinion by 
VA Nurse; September 2004 Opinion by VA Nurse.  Since that 
existing evidence was not previously submitted to the RO, it 
is "new" evidence within the meaning of 38 C.F.R. 
§ 3.156(a).    

That evidence is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  
Service connection cannot be granted for a congenital defect 
that merely manifests for the first time during service 
because a congenital defect is not considered a disease or 
injury for purposes of service connection.  38 C.F.R. 
§ 3.303(c) (congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation); see also 38 C.F.R. § 4.9 (mere congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes); Thibault v. Brown, 5 Vet. App. 520, 522-523 (1993) 
(spina bifida occulta is a developmental disorder for which 
benefits may not be granted), appeal dismissed, 33 F.3d 64 
(Fed. Cir. 1994).  But a congenital defect can be subject to 
superimposed disease or injury. VAOPGCPREC 82-90 (July 18, 
1990).  If such superimposed disease or injury does occur, 
service connection may be warranted for the resulting 
disability. VAOPGCPREC 82-90.  

The nurse's opinion letters indicate that the veteran's back 
condition was aggravated during military service.  Since that 
relates to a required element under a legal theory for 
establishing service connection, that evidence is material 
evidence within the meaning of 38 C.F.R. § 3.156(a).  For 
purposes of reopening a previously-denied claim, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If the credibility of 
the medical opinions is presumed, the documents submitted by 
the veteran raise a reasonable possibility of substantiating 
the claim.  As a result, the standard for new and material 
evidence has been met.  The claim is reopened, and to that 
extent, the claim is granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the veteran's claim 
to reopen has been granted, any errors with respect to such 
notice could not have prejudiced the veteran.  Thus, no 
discussion of that notice is necessary here.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for bilateral spondylolysis 
at L5-S1 with spina bifida occulta is reopened.  To this 
extent, the appeal is granted.   




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

Here, the record contains medical opinions by an Advanced 
Practice Registered Nurse that the veteran's back condition 
was aggravated during service.  Her opinion, however, was 
based solely upon the veteran's statements that appear to 
conflict with her service medical records.  As a result, the 
opinion is not sufficient to support a grant of service 
connection.  VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2008).  Here, a medical opinion is 
required, as set forth below.  

The veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The most recent medical records in the claims folder are 
dated in May 2004.  Before scheduling the veteran for a C&P 
examination, the RO/AMC should make arrangements to obtain 
medical treatment records from May 2004 to the present and 
associate those records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment facilities where she was treated 
for a back condition since May 2004 and 
make arrangements to obtain any identified 
records.  

2.  Thereafter, make arrangements for the 
veteran to have an examination by a 
specialist in orthopedics.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the doctor in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must address the 
following matters:  

(a) Identify each diagnosed condition of 
the veteran's back, i.e., spondylolysis, 
spina bifida, spondylolisthesis, etc.  

(b) For each diagnosis, please state 
whether it is a congenital or development 
defect of the spine.

(c)  If it is determined that 
spondylolysis, spina bifida, and 
spondylolisthesis are congenital or 
development defects, please render an 
opinion as to the likelihood (likely, not 
likely, at least as likely as not) that 
the veteran's complaints in service of 
back pain represented a superimposed 
injury on a defect of the spine resulting 
in a chronic lumbar strain or any other 
chronic back disability which is still 
present today. 

(d) For each diagnosed back condition that 
is not a congenital defect, please render 
an opinion as to the likelihood (likely, 
not likely, at least as likely as not) 
that the diagnosed condition had its onset 
during active service or is related to any 
in-service disease or injury?     

A clear rationale for all opinions should 
be provided, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance. 

3.  Readjudicate the issue on appeal.  If 
the claim remains denied, provide the 
veteran and her representative with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


